Closest Prior Art
	The closest prior art references identified by the Examiner have been cited in the most recent PTO-892 form (‘Notice of References Cited’). These references are considered to fail in both anticipating and/or otherwise rendering the claims unpatentable. 
	Specifically, US Pub. No. 2011028358 (hereinafter “the reference”) is considered to be the closest prior art reference applicable to the novel aspect of the Applicant’s invention. The reference discloses a system for providing electrical power to rail mounted accessories using a rear-stock mounted battery pack that is electrically connected to an accessory rail by a cable running from the rear pack to the forward rail. The reference is considered to fail in anticipating the claims for reasons set forth in the following section. 
Reasons for Allowance
The prior art of record fails to teach the invention precisely as it is claimed in the instant application1. Specific to the independent claims, the prior art fails to teach or suggest a sighting device that incorporates a removable hood that yields an electrical connection with a core unit, where said core unit is configured for attachment to a rail of a firearm and wherein electrical power from the core is transmitted between the core unit and the removable hood. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samir Abdosh whose telephone number is (303) 297-4454.  The examiner can normally be reached on 7:30am - 4:00pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samir Abdosh/
Primary Examiner, Art Unit 3641



    
        
            
        
            
    

    
        1 The claims have been considered using broadest reasonable interpretation consistent with the specification.